Title: II. Reply to the Cherokee Delegation by Henry Dearborn, [3 July 1801]
From: Dearborn, Henry
To: Cherokee Delegation


                  
                     Friends and Brothers,
                     [3 July 1801]
                  
                  When I had the pleasure of conferring with you three days since, I promised to lay all that you should represent, on behalf of your Nation, before your Father, the President of the United States. This has been done, and I have it in charge, from him to tell you, that he receives your visit with welcome and cordiality, that he listens willingly to your representations, and requests you and your Nation to be assured of the friendship of the United States, and that all our proceedings towards you shall be directed by justice and a sacred regard to our Treaties.
                  You must be sensible, that the White people are very numerous, and that we should therefore be desirous to buy land, when you are willing to share it, but we never wish to buy, except when you are perfectly disposed to sell. The lands we have heretofore bought of you have been marked off by a Line, and all beyond that Line we consider as absolutely belonging to our Red Brethren. You shall now receive the Map of the last Line, which has heretofore been promised to you to stand in evidence between your people and ours, and to shew which lands belong to you and which to us. Whenever you shall chuse to sell more, we shall be ready to buy, but we will not press any thing on this subject, that may be disagreeable to you.
                  But where lands that you are unwilling to part with lie between our settlements, so that our people cannot visit and trade, without passing through them, we wish for roads, along which our people may pass, and for houses here and there for them to lodge in by the way. We are willing to pay you for this indulgence, and have proposed to meet your nation, in treaty, on this subject.
                  You have asked, who get the Indian lands, when you sell them. You see that on purchases made from the Red people, the states of Kentucky and Tennessee have been established.
                  We rejoice to learn, that you are beginning to spin and weave clothes, to raise stock and to procure bread by the hoe and the plough. These are more certain means of subsistence than hunting, and we will with pleasure find persons to instruct you in all the arts necessary for these objects.
                  Some of our troops have been withdrawn from your frontier, because so many were not necessary there: we shall leave enough to prevent encroachments on your lands, or to bring the intruders to punishment according to law.
                  Whenever any of our bad people kill or rob any of your people, we will certainly punish, if we can discover, them: but if they do it so secretly, that we cannot find who did it, or if they run away and escape from our search, we will faithfully give you the satisfaction stipulated in the Treaty. This is all we can do, and we expect the same and no more from you.
                  On this subject also, we will have further talk with your great men at the Treaty, which is proposed to be held: we will there hear any just claims you have and strictly give you the satisfaction due.
               